Case 2:19-cv-01272-ODW-JEM Document 106 Filed 07/13/20 Page 1 of 1 Page ID #:1272

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 19-01272-ODW(JEMx)                                           Date   July 13, 2020
 Title             Chris Langer v. Banneret, LLC et al




 Present: The                    Otis D. Wright II, United States District Judge
 Honorable
                       Sheila English                                           Gaye Limon
                        Deputy Clerk                                      Court Reporter / Recorder
                Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                Raymond George Ballister , Jr                                Michele A Dobson


 Proceedings:                 PRETRIAL CONFERENCE

        Case called, appearances made telephonically. The Court and counsel discuss the
status of the case as set forth on the record.

      Counsel were ordered to contact the clerk by email on Wednesday regarding their
preferences to either appear in person or by telephone re the bench trial commencing on
July 21, 2020 at 9:00 am.




                                                                                                  :       15
                                                                Initials of Preparer         se




CV-90 (10/08)                                   CIVIL MINUTES - GENERAL                                   Page 1 of 1
